The defendant was tried on an indictment containing three counts. He was convicted on one count for a battery alleged to have been committed in 1939. The State abandoned a count which alleged another battery in 1938, and he was acquitted on one count. It is contended, since the State abandoned such count, and since the jury acquitted on another count as to a crime alleged to have been committed in 1938, that the evidence submitted to the jury on the year 1938 transactions was sufficient evidence to form an issue as to the general good character of the defendant. To this we can not agree. Evidence of good character of the defendant means evidence of good characterpreviously to the transaction under investigation. This is quite a different proposition from the principle of law that similar criminal transactions committed by the defendant may be considered by the jury, under certain restrictions, in order to show the bent of the defendant's mind. This principle and theory was not submitted to the jury. We do not think that the evidence on either of the counts on which the defendant was tried could be considered by them as evidence to rebut the evidence of the defendant as to his previous good character.
The following cases are cited by the movant: The decision inBarnes v. State, 24 Ga. App. 372 (4) (100 S.E. 788), covered only one question, i.e., whether the statement of the defendant was sufficient to permit the State to introduce evidence to rebut the good character of the defendant, and thus form an issue for the jury as to the character of the defendant. In Turner v. State, 43 Ga. App. 799, 814 (160 S.E. 509), the defendant in his statement submitted his good character, and the court allowed evidence to rebut this, in view of other evidence of other transactions to show the bad character of defendant. The defendant was not on trial for the other transactions. In Claughton v. State, 50 Ga. App. 400
(178 S.E. 326) the court based the opinion on the proposition that the evidence was admitted for the purpose of showing motive and intent, and the trial court so charged. This bent of mind *Page 772 
was shown by similar transactions for which he was not being then tried; and the court held the charge was not error, even though there was evidence admitted on other transactions for which he was then being tried by agreement along with the transaction on which he was convicted. In Hagan v. State, 65 Ga. App. 757,758 (16 S.E.2d 511), the court held: "Another ground of the motion complains of the introduction of testimony as to other recent crimes committed by the accused. The offense for which the defendant was being tried occurred on the night of June 12, 1940, and the testimony objected to showed that the defendant robbed five other liquor stores, at the point of a pistol, on the nights of June 13, 1940, June 15, 1940, June 19, 1940, June 23, 1940, and June 28, 1940, respectively. In this case, one of the elements of the offense charged was the intent of the defendant to commit the crime, and in his statement to the jury he said that after entering the store and recognizing Lansing as an old acquaintance he abandoned his intention to rob the store and that Lansing voluntarily gave or lent him the money. The evidence as to other robberies was admissible as tending to show that he took the money from Lansing with the intent to rob. While the evidence as to the other robberies was given before the defendant made his statement, its admissibility is to be determined by this court from the record of the trial court as a whole, including the defendant's statement. The overruling of the motion for new trial was not error."
It will thus be seen that the ruling in the instant case is not in conflict with the rulings in the cases cited.
Rehearing denied. Broyles, C. J., and MacIntyre, J., concur.